This matter came on for hearing upon the defendant’s motion for release on bail and after the defendant had submitted a stipulation wherein he withdrew his challenge to the right of the State of New Jersey to effectuate his return and wherein the defendant withdrew his challenge to the constitutionality of the “Uniform Out of State Parolee Supervision Statute” and it is noted by this Honorable Court that the State of Rhode Island has filed a written objection to the defendant being released on bail, said objection containing a representation that New Jersey authorities are to be in Rhode Island on Tuesday, January 9, 1979 to transport the defendant to the State of New Jersey. Based upon the foregoing, it is hereby ORDERED, ADJUDGED AND DECREED:
1. The injunctions heretofore entered and reaffirmed by order of this Honorable Court dated December 27, 1978 be and they hereby are vacated, and representatives of the State of New Jersey may be permitted to forthwith take custody of and transport Stephen J. Wilson to the State of New Jersey for further proceedings in accordance with the Uniform Out of State Parolee Supervision Statute.